Citation Nr: 1428222	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO. 09-48 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a right hip disability, to include right hip degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1977 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In that decision, the RO denied an increased rating in excess of 10 percent for a right hip disability.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran indicated in his May 2009 claim that his right hip disability had worsened. June 2011 VA treatment records reflect that the Veteran has a decreased range of motion in his right hip. These treatment records also reflect complaints of numbness and tingling and that the Veteran now requires an assistive device to ambulate, neither of which were noted in the March 2009 VA examination. As there is an allegation and indication of an increase in severity of the Veteran's right hip disability since his last VA examination, the Board finds it must remand the claim for a new examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the claims file any further VA medical records from January 2013 forward, to include from the Columbia VA Medical Center and Sumter CBOC.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for a new examination with an appropriate medical professional to determine the current nature and severity of his service-connected right hip disability, to include any associated neurological disorder. The claims folder must be made available to the examiner in conjunction with the examination. All indicated studies, including X-ray and range of motion studies in degrees, should be performed. 

The examiner should obtain a detailed clinical history from the Veteran, and specifically inquire as to any neurological symptoms. All pertinent pathology found on examination should be noted in the examination report.  Specifically, the examiner is asked to determine whether there is a neurological component to the Veteran's service-connected degenerative joint disease of the hip.  Review of the entire file is required; however, attention is invited to the June 2011 treatment record regarding potential neurological symptoms.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



